The plaintiff in error, Ernest Key, was convicted in the county court of Carter county upon an information charging that he did unlawfully transport and convey from Provence, in Carter county, to near Ardmore, 240 quarts of whisky, along the public highway in said county, and his punishment fixed at confinement in the county jail for four months and a fine of $400. From the judgment rendered on the verdict, he appeals.
The errors assigned question the sufficiency of the evidence to sustain the conviction. The evidence for the state shows that Deputy Sheriff Horace Kendall had been informed *Page 192 
of a whisky car coming from Provence, and with Police J.D. Johnston, went to intercept them, and just east of Ardmore, on the Provence road, about 8:30, they met the defendant, Ernest Key, and Emmet Key, in a Cadillac car and stopped them, and found that the car was loaded with about 300 quarts of whisky, stacked in like stovewood. The evidence of these officers was that they had possession of the car and whisky, and arrested the defendant and Emmet Key. They further testified that Emmet Key was driving the car. When the state rested, the defendant moved a directed verdict, on the ground that the same was not sufficient to sustain a conviction, which motion was overruled. The evidence in our opinion was sufficient to sustain the verdict.
The judgment is therefore affirmed.